Citation Nr: 0925613	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.

2.  The evidence of record shows that the Veteran's tinnitus 
is related to military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication, a letter dated in January 2006 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the Veteran in February 2007.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  A VA 
examination was provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including bilateral sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's service treatment records include a January 
1955 enlistment examination which showed a hearing rating of 
15/15 in each ear.  An audiological examination was not 
conducted.  A December 1958 separation examination showed a 
hearing rating of 15/15 in each ear.  An audiological 
examination was not conducted.

After separation from military service, in November 2005 the 
Veteran filed a claim for tinnitus and hearing loss noting:

I was exposed to high levels of noise working in 
the engine room of the USS Midway and working on 
the flight deck during flight operations during my 
military career as an electrician I have had a 
buzzing ringing sensation in my ears ever since I 
was in the Navy and have noted difficulty hearing 
in groups and women and children talking ever 
since I was in the Navy.

In a February 2006 statement, the Veteran reported that he 
was exposed to noise on aircraft carriers in combat 
situations and high levels of noise from jet aircraft on a 
daily basis during service.  The Veteran also reported that 
"the noise level on the flight deck was so loud that even 
with the ear muffs it would be [several] hours after flight 
operations that one would be able to hear anything."  The 
Veteran stated that he has had noise in his ears and hearing 
problems since he was in the military.

A March 2006 VA audiological examination was conducted and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
15
35
55
65
70

The average pure tone threshold was shown as 54 decibels in 
the right ear and 56 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 88 percent in 
the right ear and 88 percent in the left ear.  The Veteran 
reported that he worked as painter after military service and 
was not generally exposed to noise and "he first noticed 
[the tinnitus] two years ago and has no opinion as to 
etiology."  The diagnosis was moderate to moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  An 
addendum to the examination stated that the claims file and 
service treatment records had been reviewed.  The examiner 
opined that, after reviewing the Veteran's service treatment 
records, the Veteran's separation examination suggested

hearing within normal limits and alone is 
insufficient for rating purposes.  But it becomes 
significant when coupled with the likelihood that 
if he had his current loss in the Navy it would 
have been noticed and treatment sought.  In 
addition on his discharge physical no hearing or 
tinnitus problems were identified.  He did not 
mark any concerns on his physical which yields an 
indication that there were no concerns regarding 
his hearing or tinnitus upon discharge.  Also his 
testimony indicated that he first noticed tinnitus 
2 years ago too long after military service to 
have been caused by the military.  When 
considering the above the conclusion is that it is 
less likely than not his hearing loss and tinnitus 
are service connected.

In the May 2006 Notice of Disagreement, the Veteran stated 
that he told the VA examiner that his tinnitus became worse 2 
years ago.

Bilateral Hearing Loss

The medical evidence of record does not show that the 
Veteran's currently diagnosed bilateral hearing loss is 
related to military service.  The Veteran's service treatment 
records do not include any complaints or diagnoses of hearing 
loss.  While the Veteran has a current diagnosis of hearing 
loss for VA purposes, there is no medical evidence of record 
that this was diagnosed prior to March 2006, approximately 48 
years after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the Veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, there is no medical 
evidence of record that relates the Veteran's currently 
diagnosed hearing loss to military service.  The addendum to 
the March 2006 VA audiological examination report stated that 
the Veteran's left ear hearing loss was "less likely than 
not" related to military service.  

Nevertheless, the Veteran has stated that since his military 
service, he had experienced difficulty hearing in groups, and 
with hearing women and children taking.  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991); see also 38 C.F.R. § 3.303.  Moreover, lay evidence 
of symptomatology is pertinent to a claim for service 
connection if corroborated by medical evidence.  Rhodes v. 
Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the 
Board must consider the Veteran's lay evidence statements 
regarding his symptoms since his military service.

The Veteran's service treatment records, to include his 
separation examination, are negative for complaints or 
findings of bilateral hearing loss.  Further, the Veteran 
stated that he did not receive treatment for more than 48 
years after his discharge from active duty service.  
Importantly, the VA medical opinion considered the Veteran's 
statements of continuity of symptomatology when determining 
that it was "less likely than not" that his bilateral 
hearing loss was related to his military service.  In light 
of the above, the Board finds the Veteran's assertion that he 
has experienced hearing difficulty since his military service 
to be out weighed by the absence of complaints or findings on 
his service separation examination, the lengthy period of 
time between his military service and the first treatment for 
bilateral hearing loss, and the medical opinion of record.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that 
contemporaneous evidence has greater probative value than 
history as reported by the appellant).  As such, the evidence 
of record is not supportive of a finding that the Veteran has 
continuously experienced bilateral hearing loss related to 
his military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In this case, the Veteran's statements are competent evidence 
that he was exposed to loud noise during his active duty 
service.  However, the Veteran's contentions that his current 
bilateral hearing loss is related to that noise exposure, as 
a layman, cannot be considered competent evidence on medical 
causation and, the Board may not accept such unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, only 
competent medical evidence may be considered to support Board 
findings.  Accordingly, there is no medical evidence of 
record that relates the Veteran's currently diagnosed 
bilateral hearing loss to military service.  As such, service 
connection for bilateral hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Tinnitus

As noted above, grant of service connection for a disability 
generally requires medical evidence of a current disability 
and a relationship to military service, and lay testimony is 
only competent to the extent that it is limited to a matter 
that the witness has actually observed and is within the 
realm of their personal knowledge.  Compare Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994), with Espiritu, 2 Vet. App. at 
495.  By definition, however, tinnitus is "a noise in the 
ears, such as ringing, buzzing, roaring, or clicking.  It is 
usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1914 (30th ed. 2003).  Accordingly, tinnitus is 
"subjective," as its existence is generally determined by 
whether or not the Veteran claims to experience it.  For VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  If a Veteran reports ringing in his or her ears, 
which the Veteran did in his November 2005 claim as well as 
in February and May 2006, then a diagnosis of tinnitus is 
generally applied without further examination.  In addition, 
since the diagnosis of tinnitus is so heavily reliant upon 
lay statements, the etiology of the disorder is similarly 
reliant upon them.  The date that a Veteran reports that the 
tinnitus symptoms began is generally accepted as the date 
that the disorder began, if it is consistent with the 
evidence.  Accordingly, while service connection for tinnitus 
requires a medical diagnosis of tinnitus and a medical nexus 
relating the diagnosis to military service, lay testimony 
plays an unusually important role in these determinations.

While the Board is not competent to make a medical 
determination, it is competent to determine the credibility 
of the Veteran's lay statements.  See generally Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see, c.f., Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Veteran's assertions 
throughout the appeal have been consistent, and the objective 
medical evidence supports them.  Specifically, the Veteran 
has affirmed that his tinnitus existed in some form since 
service, and although he did not report tinnitus at service 
separation, he reported in his November 2005 claim that he 
had experienced tinnitus since service.  In light of the 
Veteran's service as an electrician aboard the USS MIDWAY, 
his statements as to the acoustic trauma he experienced in 
service are considered credible.  Further, the Veteran has 
denied any post-service occupational or recreational noise 
exposure, or any other environmental or familial factors 
which could have played a role in the development of his 
tinnitus, and there is no evidence to question the integrity 
of these statements.

Accordingly, based on the totality of the evidence of record, 
the Board finds the Veteran's lay statements, that his 
tinnitus symptoms began during military service and have 
continued since that time, to be credible and therefore, 
competent evidence.  Although the March 2006 VA examiner's 
report stated that the Veteran reported his tinnitus began 
two years prior to the examination and had no opinion as to  
etiology, the Veteran clarified in his May 2006 Notice of 
Disagreement that the tinnitus worsened two years prior and 
affirmed his assertion that tinnitus began in service.  As 
such, the basis for the March 2006 VA examiner's medical 
nexus opinion, which stated that the Veteran's tinnitus was 
not related to his military service because it was not noted 
on service separation, is not probative, as it fails to 
consider the lack of post-service noise exposure and the 
Veteran's statements that he experienced tinnitus since 
service.  See Charles, 16 Vet. App. at 373-374.  While there 
is no objective medical evidence of record that addresses 
when the Veteran's tinnitus began, his statements alone may 
be considered competent evidence to make such a 
determination.  Id. at 374.  Accordingly, the medical 
evidence of record shows that the Veteran has a current 
diagnosis of tinnitus and the lay evidence of record shows 
that it began in military service.

Applying the doctrine of reasonable doubt, the Board finds 
that the Veteran's tinnitus is related to active military 
service.  Gilbert, 1 Vet. App. at 49.  Accordingly, service 
connection for tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


